 


109 HR 2036 IH: To make unlawful the establishment or maintenance within the United States of an office of the Palestine Liberation Organization (PLO).
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2036 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Weiner (for himself, Mr. Norwood, and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To make unlawful the establishment or maintenance within the United States of an office of the Palestine Liberation Organization (PLO). 
 
 
1.Downgrade in status of PLO office in the United States 
(a)RequirementNotwithstanding any other provision of law, the President shall withdraw or terminate any waiver by the President of the requirements of section 1003 of the Foreign Relations Authorization Act of 1988 and 1989 (22 U.S.C. 5202) (prohibiting the establishment or maintenance of a Palestinian information office in the United States), and such section shall apply so as to prohibit the operation of a Palestine Liberation Organization (PLO) or Palestinian Authority office in the United States from carrying out any function other than those functions carried out by the Palestinian information office in existence prior to the Oslo Accords. 
(b)Conforming amendmentsSection 604(a) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228), is amended— 
(1)by striking paragraph (2); and 
(2)by redesignating paragraphs (1), (3), and (4) as paragraphs (1), (2), and (3), respectively.  
 
